Citation Nr: 0924003	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS), effective January 24, 2002, 
through June 20, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome (IBS), effective June 21, 2006.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to January 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for IBS and 
assigned a 10 percent rating.  During the course of the appeal, 
the RO increased the evaluation to 30 percent effective from 
June 21, 2006.   

In June 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.  The case was remanded for further development and 
has now been returned to the Board of Veterans' Appeals.

The issue of an extraschedular rating for the Veteran's IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's IBS for the period from January 24, 2002 to June 
20, 2006 is manifested by alternating diarrhea and constipation 
with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent prior to June 21, 
2006 for IBS have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.116, Diagnostic Code 7319 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In light of the full favorable decision in this case and the 
remand for further consideration, the claim is substantiated, 
and there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but the higher of 
two evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2008).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating initially 
assigned for his disability, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.114.  

The Veteran claims that his IBS symptoms warranted a higher 
rating for the period from January 24, 2002 and June 2006 than 
the currently assigned 10 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2008).  

Diagnostic Code 7319 evaluates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) and provides a 10 
percent evaluation for moderate disability, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is warranted for severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

The Veteran's service treatment records show that the Veteran 
was treated for IBS throughout service.  For instance, in 
September 1995, the Veteran reported having diarrhea and 
cramping due to irritable bowel.  Again in July 1996, the 
Veteran was treated for IBS.  In a September 2004 treatment 
record, the Veteran reported having diarrhea, cramps, nausea 
with alternating constipation.  The physician noted a diagnosis 
of IBS.  The Veteran was eventually released from active duty 
due to permanent physical disability including IBS.  The 
Physical Evaluation Board described the Veteran's IBS as 
moderately severe with frequent exacerbations.

The Veteran's IBS was evaluated at VA examination in September 
2002, June 2006 and most recently in January 2009.  

During the September 2002 examination, the Veteran reported 
having a chronic history of constipation, interrupted by 
diarrhea as well as chronic abdominal pain.  The examiner 
diagnosed the Veteran with IBS.  

Private treatment records from June 2004 to June 2005 show 
treatment for IBS.  The Veteran had been treated with several 
medications and had received doctor's notes for his employer 
explaining his absence from work. 

The Veteran testified at the hearing in 2005 that he had 
episodes of diarrhea 6 times a month.  The Veteran also stated 
that he had to take 50 to 60 days off work in the last year due 
to IBS. 

During the June 2006 VA examination, the Veteran reported that 
he left the military due to his IBS and also dropped out of 
college because of it.  The Veteran also noted that he has 
severe abdominal cramping, constipation, bloating and diarrhea.  
The Veteran has also noted that he had lost bowel control.  At 
the time of the examination, the Veteran could not find a job 
due to his IBS.

In the January 2009 VA examination, the Veteran was diagnosed 
with severe IBS with diarrheal urge and fecal incontinence.  
The examiner explained that the Veteran's symptoms appear to 
have begun in the 1980's.  The examiner stated that it was more 
likely than not that during the period from 2002 to 2006, the 
Veteran continually suffered symptoms of IBS.  Specifically, 
the examiner stated that from 2002-2006, the Veteran 
experienced a constipation phase and a diarrheal phase with 
intermittent generalized abdominal cramping.  The examiner also 
noted that he continued to experience difficulty with 
attendance at work due to discomfort and the bowel control 
aspects.  Overtime, the Veteran reported that he had to curtail 
more and more of his activities due to IBS.

Based on the foregoing, the Board finds that the evidence shows 
Veteran experiences alternating diarrhea and constipation, with 
more or less constant abdominal distress during the period from 
January 2002 to June 2006.  Specifically, the January 2009 
examiner, after a thorough review of the record, stated that it 
was more likely than not that the Veteran continually suffered 
from symptoms of IBS during this period.  

The Board finds that a 30 percent evaluation for IBS is 
warranted based on the evidence of alternating diarrhea and 
constipation, with more or less constant 
abdominal distress during the period from January 24, 2002 to 
June 20, 2006.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.  


ORDER

Entitlement to an initial rating of 30 percent for IBS, 
effective January 24, 2002, through June 20, 2006, is granted.




REMAND

The Veteran reported that his IBS has caused excessive 
interference with his employment.  During the June 2005 
hearing, the Veteran stated that he had missed 50 to 60 days 
off of work in the last year due to his IBS.  The Veteran also 
submitted a letter from his former employer who stated that the 
Veteran had problems with absenteeism due to his medical 
problems.  The employer further noted that the Veteran usually 
exhausts his vacation and sick time early in the year and has 
to make up time by coming in on his day off or working extra 
hours in order to be paid.  The Veteran has since reported that 
he stopped working for his former employer at the newspaper 
because he had an episode of diarrheal incontinence where other 
employees witnessed the event and he felt too embarrassed to 
continue to work there.  The Veteran has found a new position 
where he has expeditious toilet access.

The Veteran's medical treatment records and examinations show 
that the Veteran has severe IBS.  The Veteran reported having 
days of constipation during which abdominal discomfort, 
followed by hours of abdominal cramping rated up to 10/10 in 
severity and repetitive diarrheal stools that could be up to 6 
per day.  In 2001, the Veteran began wearing adult diapers 
during the diarrheal phase because the urge to defecate became 
so strong that it overcame voluntary sphincter control.  The 
January 2009 examiner described the Veteran's IBS as severe in 
nature with diarrheal urge fecal incontinence.

In the April 2009 supplemental statement of the case (SSOC), 
the RO stated that "consideration was given under 
extraschedular evaluation, however, it is not warranted based 
on the fact the evidence from your employer did not show 
unusual or exceptional circumstances, which would render 
application of the schedule impractical, such as frequent 
hospitalization or excessive interference with employment."  
Accordingly, the RO did not refer the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321.  The Board disagrees with 
that finding.   

Based upon the Board's review of the above-discussed evidence 
concerning the Veteran's employability, and particularly the 
Veteran's June 2005 testimony concerning the affect on 
employment caused by his IBS, this case must be referred to the 
Director of Compensation and Pension Service for consideration 
of an extra-schedular rating.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 3.321(b)(1) 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the Board's opinion, such "circumstances" are present.  

Accordingly, the case is REMANDED for the following action:

The case should be referred to the Director 
of Compensation and Pension Service for 
initial consideration of an extra-schedular 
rating for irritable 
bowel syndrome under the provisions of 38 
C.F.R. § 3.321(b)(1).  This action should 
be taken in light of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time should 
be allowed for response.  
Thereafter, the case should be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


